DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the election made on 28 July 2022 is acknowledged, the pending claims as amended below are allowable, and so the restriction between at least Groups I and III and Species A1-A4 as set forth in the Office action mailed on 16 March 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Edmondson on 29 August 2022.

The application has been amended as follows: 

1.	(Currently Amended) A system for providing centrifuge-based additive object manufacturing, the system comprising:
a rotating drum containing a photopolymer material that solidifies when irradiated by a light source, wherein the photopolymer material spreads evenly over an[ object being manufactured when the rotating drum is in motion;
a light source module emitting a light capable of solidifying the photopolymer material;
a set of platform actuator elements coupled to a plurality of perforated platforms for controlling a position of the plurality of perforated platforms within the rotating drum[ so as to move one object layer outward after a layer of the photopolymer material is solidified; and
a photopolymer material delivery system for adding a controlled amount of the photopolymer material into the rotating drum;
wherein the light source module moves inside the rotating drum and selectively emits[ the light for solidifying[

2.	(Currently Amended) The system according to claim l , wherein the photopolymer material delivery system adds additional photopolymer material to the rotating drum after the light source module solidifies[ the layer[ and before the light source module activates to solidify a next object layer.

3.	(Rejoined - Currently Amended) The system according to claim[ 1, wherein air pressure within the rotating drum is raised above surrounding atmospheric air pressure[

4.	(Currently Amended) The system according to claim[ 1, wherein centrifugal force exerted onto the photopolymer material within the rotating drum is raised above surrounding gravity[

5.	(Currently Amended) The system according to claim l, wherein the photopolymer material delivery system comprises a material delivery module inserted within the rotating drum on an opposing side[ of the rotating drum with respect to the light source module.

6.	(Currently Amended) The system according to claim l, wherein the photopolymer material delivery system comprises a set of material delivery nozzles located on a bottom surface[ of the rotating drum on an opposing side[ of the rotating drum with respect to the light source module.

7-10.	(Canceled) 

11.	(Rejoined - Currently Amended) A method for providing centrifuge-based additive object manufacturing using the system according to claim 1, the method comprising:
rotating[ the drum[
inserting a controlled amount of the photopolymer material into the rotating drum;
selectively solidifying a layer of the photopolymer material onto an[ object being manufactured using[ the light source module emitting[ the light onto the layer of the photopolymer material; and 
adjusting a position of the light source module to a new position[ for solidifying a next layer of the photopolymer material.

12.	(Rejoined) The method according to claim 11, wherein the method further comprises adding additional photopolymer material to the rotating drum before solidifying the next layer.

13.	(Rejoined - Currently Amended) The method according to claim 11, wherein air pressure within the rotating drum is raised above surrounding atmospheric air pressure[
14.	(Rejoined - Currently Amended) The method according to claim 11, wherein centrifugal force exerted onto the photopolymer material within the rotating drum is raised above surrounding gravity[

15.	(Rejoined - Currently Amended) The method according to claim 12, wherein adding additional photopolymer material to the rotating drum[ is performed by the photopolymer material delivery system[, the photopolymer material delivery system being inserted within the rotating drum on an opposing side[ of the rotating drum with respect to the light source module.

16.	(Rejoined - Currently Amended) The[ method according to claim 12, wherein adding additional photopolymer material to the rotating drum[ is performed by the photopolymer material delivery system[, the photopolymer material delivery system comprising a set of material delivery nozzles located on a bottom surface[ of the rotating drum on an opposing side[ of the rotating drum with respect to the light source module
    PNG
    media_image1.png
    3
    4
    media_image1.png
    Greyscale
.

17.	(New) The system according to claim 1, wherein for an initial layer of the object being manufactured, the photopolymer material spreads evenly over the plurality of perforated platforms in a single layer thickness.

18.	(New) The method according to claim 11, wherein for an initial layer of the object being manufactured, the photopolymer material spreads evenly over the plurality of perforated platforms in a single layer thickness.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While centrifugal casting and centrifuge-based additive manufacturing are generally known, including for example by use of a system comprising components such as a rotating drum, a light source, platform(s) and associated actuator(s), and a material delivery system, the prior art of record does not teach or fairly suggest the claimed combination of such components with their claimed configuration, in particular whereby a set of platform actuator elements are coupled as claimed to a plurality of the claimed perforated platforms for controlling a position of the platforms within the claimed rotating drum so as to move one object layer outward after a layer of the claimed photopolymer material is solidified, and whereby the claimed light source module moves inside the claimed drum and selectively emits the claimed solidification light above said platforms in areas crossing the object being manufactured.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742